Dear Mr. Bellard:
You have requested the opinion of this office regarding the propriety of allowing an outgoing SGA president to run for the position of Student Representative for the Board of Trustees.  The question turns on whether the individual must be an active student body president at the commencement of the board's term or merely a president at the time of the election.
R.S. 17:1806 sets forth the procedure for electing student members to management boards.  The applicable provision provides in part the following:
"Each student member shall be selected by and from the membership of a council composed of the student body presidents of the colleges and universities under the management and supervision of the respective boards."
The problem is created by the gap existing between an SGA president's term and the term of the student representative on the board.  The board term runs from September to September while the presidency  runs from June to May.  Therefore, an outgoing president would still be active at the time of the election but would not be at the commencement of the board's term.  Furthermore, the language of R.S. 17:1806 is rather vague as to whether the council members should be comprised of incoming presidents only.
Conversely, a similar provision for student representation on the Board of Regents specifically calls for the student to come from "the newly-elected council of student body presidents . . ." (R.S. 17:3121.1 A).  This clear language leaves no doubt that only incoming presidents are eligible for the position on the board.
This office has recently interpreted R.S. 17:1806 to be applicable to incoming presidents only.  Both Opinion Numbers 91-361 and 361A found that the representatives must be SGA presidents at the commencement of their terms.  Particularly persuasive authority for this interpretation is found by reading R.S. 17:1806 with the bylaws of the student advisory council to the Board of Trustees.  Article IV provides that the student representative is also an officer of the student advisory council. Moreover, Article IV B states that the student member must come from presidents newly elected.
It is therefore the opinion of this office, consistent with our earlier opinions, that only those SGA presidents active at the commencement of the board's term in September  are eligible for the office of Student Representative.
I trust this answers your inquiry.  Please do not hesitate to contact me if I can be of further assistance.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
JMR:rjh 0540l